Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is misdescriptive.  Claim 1 sets forth “a recess formed in a part of a conveyance or a building.”  This appears to be contradictory to further claim language “wherein a plurality of recesses are formed on the conveyance.”  Additionally, the language is contradictory to further claim language “wherein the plurality of recesses . . . of a roof part on a body of a car.” 
In claim 1, the penultimate “wherein” clause lacks clarity.  It is not clear what the statement “wherein, in each of the plurality of recesses, the inside cover covers the bottom and the side walls” means or encompasses and if it is supposed to represent something different from the statement preceding such.  First of all, it is not clear how the “inside cover” is “in” each of the plurality of recesses nor does the specification describe an inside cover inside of a plurality of recesses.  Secondly, it is unclear what the claim language is supposedly attempting to describe and define for limitative purposes.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP2003017916) in view of Bashir (20100177003), Slisovic et al (7,696,939) and Mierzwa et al (20070171137).
Ueda discloses a vehicle-mounted antenna that can be attached to a vehicle without protruding from the vehicle formed on the roof of the vehicle, and is formed in a concave shape, e.g. a recess, on the vehicle. It is provided with an antenna portion comprising an antenna 10 to be housed in the antenna storage portion (cavity 2), and a storage lid 4 having a shape that is substantially continuous with the curved shape of the vehicle and has radio wave transmission therethrough, while closing the antenna storage portion.   The antenna portion may be composed of a strip conductor formed on an insulating antenna substrate and a ground plane formed on the back surface of the antenna substrate.  The antenna is housed in an antenna storage portion 2 formed of a cylindrical recess formed in the roof 1 of the vehicle, though other shapes are disclosed. The antenna storage portion 2 is formed by embedding a cylindrical antenna storage box 5 (claimed side walls and bottom) having a closed lower surface in the roof 1. However, instead of embedding the antenna storage box 5, a cylindrical recess may be formed in the roof 1. The antenna is fed via a connector 3, 23 by a signal cable 6, 26.
While various shapes of the recess are shown, a “truncated-cone shape” is not specified.  Additionally, the angle of inclination of the recess shape is not specified as greater than or equal to 120°.  Moreover, Ueda only shows a single recess/antenna and thus does not show a plurality of recesses formed in a plurality of gaps between frames of a roof part on a body of a car.
Bashir discloses an antenna arrangement for use especially on automobiles [0001].  Bashir discloses that a reflector will preferably open continuously with particular advantage by 
Thus, Bashir discloses the conventionality of an antenna assembly comprising a truncated-cone shaped recess in which the antenna is positioned wherein the side wall is inclined at an angle greater than 120° for the advantage of improving the directional characteristics of the antenna beam. It would have been obvious to one having ordinary skill in the art to modify Ueda by the teachings of Bashir since it is directed to a similar environment of a vehicle antenna arrangement housing an antenna in a shaped recess, since Bashir teaches that such an arrangement improves the directional characteristics of the antenna, and since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  This is particularly made evident by the fact that the applicant has selected one of the alternative design shapes (original claim 3) and the applicant’s specification that states that the shape may comprise an arbitrary shape as long as it is inclined.
Sliskovic et al teach the conventionality of multiple antenna elements positioned across a vehicle to provide phase diversity.  The diversity antenna system 102 includes two antenna elements 106. The vehicle includes roof rails 110 and 112 wherein each roof rail may contain an inner cavity to house the antenna element (2:58+).  The roof rails 110 and 112 in FIG. 3 are 
It would have been obvious to one having ordinary skill in the art to further modify Ueda, in view of Bashir by the further teachings of Slisovic et al who show the conventionality of positioning a plurality antenna elements disposed in a respective recess on a vehicle to provide a phase diversity antenna system to improve antenna reception since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Additionally, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As multiple antennas for operating as an array to provide more directional control or for diversity purposes are well-known, there is no significance to the duplication of antenna elements associated with the antenna of Ueda.  
Mierzwa et al disclose the conventionality in vehicle-mounted, recessed antennas to provide an indoor cover 50 to enclose the antenna housing to provide a finished look within the vehicle, e.g. [0026],[0029].  Mierzwa et al disclose a vehicle 16 having a vehicle body 30 having a roof 32 and roof bows and rails (roof parts) 34/36 such that the antenna 18 may be disposed between various roof bows 34 and rails 36 [0025], [0034] e.g., FIGs. 1 and 2.  Sound insulation 48 may be used to isolate sound from the movement mechanism of the antenna from the vehicle occupants.  It would have been obvious to one having ordinary skill in the art to further modify Ueda in view of Bashir and Sliskovic et al by the teachings of Mierzwa et al by including an KSR Int' l Co. v. Teleflex Inc..
Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (20170187101) in view of Bashir (20100177003)
Freeman et al (20170187101) teach a system to provide a motor vehicle 110 with at least one communication device 120 [0030] disposed between an exterior surface of the motor vehicle and an interior surface of the motor vehicle wherein the communication device may be located under an exterior surface of a roof portion 112 of vehicle 110 and comprises a housing 122 having a feed interface and an antenna panel 124 including one or more antenna elements disposed in a volume that is defined at least in part by housing 120 [0031], wherein the volume associated with the housing meets the scope of a recess [0032].  Antenna panel 160 may comprise one or more antenna elements [0034] and may include some or all of an electronically steerable antenna array [0035].  Device 150 (e.g. 120) may be coupled to operate while positioned between an exterior surface of the vehicle and an interior liner that is conformal at least in part with an overhead interior side of a roof or other such structure, wherein the liner structure may provide insulation to the vehicle from an exterior environment, and may cover some or all of device 150--e.g., where device 150 is not exposed to an interior cabin of the vehicle [0038].  The housing forms, or is configured to couple to, a radome structure which is at 
Freeman et al differ from the claimed subject matter since the specific antenna assembly is not specified, including a recess having truncated-cone shape recess wherein the bottom and sidewall are made of a conductor, and wherein the side wall is inclined at a constant inclination angle with respect to the bottom (which does not appear to add anything to the shape of the recess having a truncated-cone shape) and the angle between the side wall and the bottom being 120° or larger.
Bashir discloses an antenna arrangement for use especially on automobiles [0001].  Bashir discloses that a reflector will preferably open continuously with particular advantage by giving the reflector a reflection surface that extends obliquely relative to the ground plane. The reflector surface of a circular patch antenna then preferably has the shape of a truncated cone [0005].  The reflector forms a trough/recess in which the antenna is positioned such that the 
Thus, Bashir discloses the conventionality of an antenna assembly comprising a truncated-cone shaped recess in which the antenna is positioned wherein the side wall is inclined at an angle greater than 120° for the advantage of improving the directional characteristics of the antenna beam. It would have been obvious to one having ordinary skill in the art to modify Ueda by the teachings of Bashir since it is directed to a similar environment of a vehicle antenna arrangement housing an antenna in a shaped recess, since Bashir teaches that such an arrangement improves the directional characteristics of the antenna, and since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  This is particularly made evident by the fact that the applicant has selected one of the alternative design shapes (original claim 3) and the applicant’s specification that states that the shape may comprise an arbitrary shape as long as it is inclined.
Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive. 
The applicant argues that the claimed subject matter is not disclosed by the combination of references previously set forth, substantially highlighting half of claim 1. Initially, it is noted that the applicant has substantially incorporated each of previous claims 4, 5, and 10 into the independent claim.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the applicant’s remarks directed to each individual prior art reference at pages 6-7, fails to overcome the rejection since the rejection is based on a combination of references. 
The applicant’s arguments with respect to the formation of recesses in a plurality of gaps between frames of a roof part and the teachings of Sliskovic are unsupported.  Contrary to the applicant’s opinion, Sliskovic et al clearly disclose roof rails housing antennas in recesses formed therein and located below the external surface of the roof.  As the vehicle structure inherently incorporates supports/frames structurally defining and supporting the roof, it is clear that the roof rails are positioned inside of such support structure.  It is obvious to an artisan that a vehicle design choice may include more than perimeter frames and even one additional down the middle of the vehicle would teach the plurality of gaps.  Notwithstanding, the prior art to Freeman et al as well as Mierzwa et al further suggest positioning antenna elements in gaps between support structure.  It would not be obvious in dispose antennas at the frame structure since that would inherently involve the deterioration of the support structure as well as making it difficult to readily install.  Applicant’s comments alleging that the Examiner did not provide any analysis with respect to Yamazaki are ill-founded since the Office Action clearly stated that the document was used to reject claims 4 and 5 (paragraph 17 of the Final Rejection) and specified that it taught the conventionality of multiple antenna elements positioned across a vehicle to provide control for a phased array antenna; notwithstanding, Yamazaki is withdrawn in favor of the new rejections.  Thus, the applicant’s argument is unpersuasive.
The majority of the allegations by the applicant are the alleged failure of the prior art to show a plurality of recesses.  The argument is not persuasive since the combination is deemed to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Ardenne (7,075,499) disclose an antenna system comprising a plurality antenna elements 11-14 formed of recesses 21-24 wherein the wall of the recess is made of a conductor and in which recesses are positioned a respective receiving device 41-44 configured to receive radio waves.  It is also possible that more than one receiving devices may be situated in the recess, e.g. FIG. 5, 3:32+.  The antenna system may be used on a vehicle (5:6+).
Parks et al (20130229310) disclose a mobile platform 20 and an apparatus disposed on or within the platform and configured to collect and process, in a passive manner and during movement of the platform, at least a pair of successive samples of the electromagnetic energy emission and define angular and spatial coordinates of an RF emission source. The apparatus includes at least a pair of antennas 32/34/36/38, a receiver 36 coupled to antennas and a processor 42 executing a predetermined logic including determination of the direction of arrival.
Leroy et al disclose the conventionality of a functional vehicle roof shell provided with means for integration of electrical components. On the functional shell there can also be a means, which is made, for example, as a recess and/or attachment means, for integration of an antenna system or a multimedia system.  Leroy et al disclose a vehicle roof having a modular, multishell structure, the vehicle roof including a variably configurable functional shell for providing stiffness to the vehicle roof and configured to be directly attached to a body shell of the vehicle and for variable accommodation of functional elements; an outside roof skin configured to be fixed to an outside surface of the functional shell with a fixing means; and at least one inside lining element configured to be fixed to an inside surface of the functional shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646